ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Rhonda F. Rhynes, to suspend the Respondent from the practice of law for a period of thirty (30) days.
The Court having considered the petition, it is this 25th day of October, 1999
ORDERED, that the Respondent, Rhonda F. Rhynes, be and she is hereby suspended from the practice of law in the State of Maryland for a period of thirty (30)days, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Rhonda F. Rhynes from the register of attorneys in this Court, in accordance with Maryland Rule 16-703 of the Annotated Code of Maryland.